ACCEPTED
                                                                                                                         06-18-00044-CR
                                                                                                               SIXTH COURT OF APPEALS
                                                                                                                     TEXARKANA, TEXAS
                                                                                                                       3/28/2018 4:14 PM
                                                                                                                        DEBBIE AUTREY
    Appellate Docket Numlber: 06.1 00044-cR                                                                                       CLERK
         Appellate Case Slyle: Shaw Michael Willard



                                                                                               FILED IN
,funended/Corrected           Stat   ement                                              6th COURT OF APPEALS
                                                                                           TEXARKANA, TEXAS
                                      DOC             TING SI|ATEMEI{T       (Criminal) 3/28/2018 4:14:16 PM
                                              A,     late Cout:
                                                              Select 6th Court of Appvals
                           to be filed in                                                   DEBBIE AUTREY
                                             the:                 rfection of      l undel TRArPClerk
                                                                                                 32


Narne: Shawn Michael V/illard                                  Name: litate of Texas
Appellantllncarcerated?(X)Yes lt{o                             Appellee         [ncarcerated?   \'es    No
Borrcl    Amount:None                                          Bond     Am,cunt: N/A
          Pro lie 196                                                   Pro Se
If   P'ro Se I'arty, enter the Jbllowing i,nJ                  If   Pro Se ParQt, enter the.fotllowinSy informution:
Adclress:                                                      Address:
Cit1,l31v1"1;7ir,                                              CitylStatetZip:
l-el.                        Ext.            Fa.x:             Tel.                       Ext.          Fax:
                                                               Email:


      [.ead    Attorney                Select                       Lead   A.ttomey               Sielect

Name: Jefl'T. Jackson                                          Name: Jc,hn J. Roberts
Bar ].,lo. 2'1069976                                           BarNo.2,+07Q512
F   irnr,,'Agenr;y:                                            Firm/Agency: Gregg Co. DA's Olfice
Address        1:   I 16 N. Kilgore St.                        Address l: l0l Methvin
Addr,ess 2:                                                    Address 2: Ste. 333
City I tStatel i/,ip:   Kilgore, TX 7 5662                     CitylStatelZip: Longview,        lfX   7 5601

T'el. 903-1554-3362 Ext.                                       Tel.   903-113    6-8440
Fax: ll17-887 -4333                                            Fax: 90:i-237-2549
EmaLil: JefLT,Jackson.La                                       Email : j ohn.roberts@co. grergg;.tx. us
      L.c'ad   Attorney                Select                       Lead Attorney
                                                               Name:
                                                               Bar No.
                                                               Firm/Agerrcy:
                                                               Address     l:
                                                               Address 2:
                                                               CitylStatelZlp:
                                      Ext.                     Tel.
                                                               Fax:

                                                               Email:

Docketing Sratement (Criminal)                                                                                     Page   I of5
                                                   ancl$eniCncinc'
   Nahrre of'Case (Subject Matter or T. pe of           Case):               I
                                                                                 Was the Trial   by: Jur"y 6;won_Jury
    Sr:tecr Siex Offenses                                        v
  'Tyoe of                                                                   I nut" Nolice of Appeal filed in T,rial Court:
            Judgment:                                                        I



      Select [lench Trial                                       v I                                        r 1fi4t2017

 Date Trial Court imposecllor suspende I sentence in open                I tf maiteO to the Trial Court clerk, also give the dare
                                                                         I mailed:
 court or date Trial Court entered appez able          order:            I punishmenr Assessed:
                                                                         I
                                                                         I
         10t23,t2017
                                                                                          ur.
 Off'ense Clharged:
      ligg     Se:xual Assault
                                                                     I f, ,n. Appeal from rhe pre-rrial order? yes No
                                                                     I



 Date of Offense: 211612013                                          I Does the Appeal involve thLe constitutionality or the
                                                                     I validity c,f
                                                                                'fes
                                                                                    a stafute, rule or ordinance?
 Del'endant.'s Plea: Select Guilty                           vl |                               (X)i'.Jo

 If    guilty, does defendant have            tl   e Trial Court's   I
 Certificaterto Appeal?            (X)Yes   Nc



 W, ActionsExtendfns'Fimd To per fectrAppbal :                                        '




 Motion        for:   New Trial:                      (X)No If'yes, date filed:
Motion in Arrest of Judgnent:                         (X)No If'yes, date filed:
Oth,;r:                                               (X)No If yes, date filed:
       ,U'   Otherr, please specil[z:




                                                   stamped cop'i of M6fion aridAffidar{t                           +t
Motion and Affidavit           filed:       \.es X) No       NiA                  If yes. date filed:
Date of Hearing:                                             NrA
Date of Order:                                               NiA
Ruling on        lVlotion: Gramted          De ried          N/A                  If granted or denied,     date of rulins:




Dockr:ting Statement (Criminal)
                                                                                                                              Page 2   of   1i
  Court: l24th District Court                                      Clerk's Record
 County: Gregg                                                     Trial Court        Clerk: District             County
 Trial Court Docket No. (Cause No.):                               Was Cler:k's record reque$terl?:(X)            yes      No
             42,341-B
                                                                         If   yes,, date   requested: 3l23l20lg
 Trial Court Judge (who rried or di              ofthe   case):
                                                                     If no, date it will be requested:
       Name: Hon. Alfonso Charles
                                                                   Were palment arrangements made with clerk?
       Addrer;s l: l0l Methvin                                                Yes          No
       Addreris 2 Ste.441
                                                                                                fi)   In<ligent


       CitylSllatelZip: Longv'iew, TX 7
     Tel. 903-236-1764
     Fax: 903-236-0747
     Email   :   terri.shepherdl@co.gregg.



 Reporter's or Recorder's Recordl
 Is there a lteporter's Record?    (X) Y
 Was Reporter's Record requested?:
    If   yes, date requested: 312712018
    If no, date it will be requested:
Was the Reporter's Record electorni           lly recorded?   (X)Yes          Ncr
Were paynnent arrangements made                the court reporter/court rec,order?                         No (X)Indisenr


 X Court R:eporter t* Court Rec                                      Court lReporter                   Court Recorder
 f* Official       il Substitute                                     Officiarl                         Substitute
Name: Tirra Campbell                                              Name:
Address l:101 Methvin                                             Address        1:
Address 2: Ste.447                                                Address 2:
City lStatel.Zip: Longview, TX      7 56'01                       City/StatelZip:
Tel.     903-2:.36-1764                                           Tel.                                             Exr.
Fax: 903-657-0747                                                 Fax:
Email:     tinra.campbell@co.gregg.tx.                            Email:




Docketing St:rtement (Criminal)
                                                                                                                           Page 3   of   .5
  D(. fulated mamri*                    ,].-           '                                                            -* --ll -:*T
  List anv pending or past related                ls b, lore this, or anv other Texas Aptr,ellate Coutt, bv                      Co,g O*rS,,,
  Court:    Sel,act   Appellate Court                            v                                                                                 ""ASf.
                                                                                            Docket:
    .
  Stvle:
                       N/A
     \/s.

 Court:     Select Appellate Cou:rr                                                         Docket:
 Style:
    \/s.
 Court: Sekct Appellate Court                                                               Docket:
 Style:
    Vs.

 Cou,rt:    Sele,ct   Appellate Court                                                       Docket:
 Sryle:
    V's.

 Courl:     Select Appellate Court                                                          Docket
 Style:
    Vs.

 Coutl:     Select Appellate Court                                                          Docket:
 Sryl,e:

    Vs,

                                                                                                                    "'.;
            4w*-
                                                                rri|g'li*
                                                                                                                           ,*,

                                                                                                       312712018
S'g",rr"te;f"'dfiGi(*         P'." S-r p"ny)     ---                                              Date

 JefiT. Jackson                                                                                        24069976
Print,ed Nam,:                                                                                    St"t.      R*Nt
                 :i
El.d-.        Sig""t"* (Opti"*li                                                                  Name

                                                                  iri
                                                                            :,::::9j.!:ii                                               '',..,.,
l he undersi.gned counsel certifies that tl is Docketing Statement has been serued on the lollowinq
                                                                                                    lead counsel                                            for all
parti,es to the Trial Court's Order or Judsl rent as follows:


            4:trh_
Signature of r;oun5el (or Pro     Ser   Party)
                                                                                                      ,../   v
                                                                                                  Et;.t..* Stg""t*. (Optm"li
 24069976
State Bar No.

Certill:ate of Service Requirernents (TRAP ! 5(e)): A certiflcate of service mu$r be signed by the person vyho
                                                                                                               made the servjce and
must state:
                                           (1) the dr      :e and manner  of service:
                                           (2) the nr      ne and address ofeach person senzed, and
                                           (3) if the      rerson served is jr party's attomey. the name of the parl.y rcpresented bv the attornev.

Dockr:ting Statement (Criminal)
                                                                                                                                                        Page 4   of5
  Date Served: 3/28/2018

  Manner Served: Select E+Service
  Name: John J. Roberts
  BarNo.         24070512
  Firm/Agency: Gregg Co. DA's Offi
  Addressl: l0l Methvin
 Address 2: Ste. 333

  city/stxelzip: Longvie,*|, TX   7560   1

 Tel. 903-236-8440
 Fax:    903-237-2945
 Email: john.roberts@co

 Date Served:

 Manner Served: Select
 Name:
 Bar No.
 Firm/Agency:
 Address    l:
 Address 2:

 Citylstate/Zip:
 Tel.
 Fax:
Email:




Docketing Statement (Criminal